Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Claim Status
Claims 26-45 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-45 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
In the instant case, claims 26-45 are directed to a process, system, and product that recite a fundamental economic practice.  As such, under Step 2A, prong 1 of the 2019 PEG, the claims recite a method of organizing human activity and abstract idea.  More particularly, the entirety of the method steps recite inventions including generation of workflow output (object data), and a data management system that compiles, stores, and manipulates investment information, to provide query results, and other resultant information.  Each of these actions, however, including recording diverse investment information, are long standing commercial practices.  Generation of the workflows automated thereby, replace the same workflows that were previously generated Alice Corporation.  The exclusion of terms such as “fund” and “unified investment” (as preliminarily amended) broadens the abstract idea.  The addition of “in an investment or fund management system, a data object associated with an investment, querying a data structure to identify a tag used to obtain the record, fails to cure patent ineligibility, because neither introduce an innovative concept.  And in the present invention, correlating a second data object (e.g., a compliance document) to a first object based on a tag (e.g., metadata) in a data structrure fails to offer an innovative concept as this has long been done in databases (See, MicroSoft® Access, etc.).
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the system, data structure, GUI’s, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology (the aforementioned structure).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  Automating what was previously done manually and mentally fails to present a practical application by itself.
Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 26-29, 32-36, and 39-43 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. 2002/0128890 to Dick et al, in view of US 2005/0114243 to Scumniotales et al. 
With respect to Claims 26, 33, and 40, Dick teaches a non-transitory computer-readable storage medium, a computer-implemented method (FIG. 1a), workflow data management system (FIG. 1a, 2, 3), comprising: a memory; and at least one processor configured to perform steps comprising (FIG. 1a, 2, 3): receiving information via a first graphical user interface ([0040]), the information comprising a request ([0284]; [0336]); generating a workflow, wherein the workflow is associated with a set of documents and is based on the request [0034]; receiving a data object generated by the workflow [0034]; creating one or more records (documents) within a data structure based on the data object ([0303], audit trail); populating a document of the set of documents with data comprising the one or more records, wherein the document is selected based on the request and related data object ([0325];[0330];[0508]); and providing, via a second graphical user interface, the populated document (FIG. 1a).  Dick teaches the workflow in an investment or fund management system ([0096]).  Dick teaches determining, based on the tag, a related data object ([0303], associated activity and document; [0350];[0395], associated with particular user; [0431]
Dick fails to teach the data object associated with an investment, querying a data structure to identify a tag used to obtain the record, and the second data object being a progress workflow associated with an investor.  Scumniotales (“Scu”), however, teaches object data based on investment types in workflows ([0088], querying database to identify tags ([0147-48]); and being a progress workflow ([0012];[0066];[0097]).  Scu discusses the need to recalculate data structures to prepare for additional analysis, which is very time consuming and burdensome ([0006])  It would have been obvious for an ordinary artisan to modify Dick to include this limitation as taught by Scu, in order to provide a data structure that is less burdensome and time consuming.  
With respect to Claims 27, 34, and 41, Dick teaches wherein the data structure is associated with a collection of tags applied to respective data objects stored in the data structure. ([0150];[0155];[0157], associated language)
With respect to Claims 28, 35, and 42, Dick teaches wherein the steps further comprise providing, to the workflow, information indicative of relationships between the data objects stored in the data structure based on the collection of tags ([0157])
With respect to Claims 29, 36, and 43, Dick teaches wherein the steps further comprise querying the data structure based on a value associated with the request. ([0099], searching)
With respect to Claims 32, and 39, Dick teaches wherein the steps further comprise populating the document with metadata associated with the one or more data records. ([0096])

 Claims 30, 31, 37, 38, 44, and 45 are rejected under 35 U.S.C. § 103 for being unpatentable over Dick, in light of Scumniotales, and further in view of 2008/0222639 to Stockton et al.
With respect to Claims 30, 37, and 44, Dick fails to expressly teach wherein the request comprises a document uploaded via the first graphical user interface.  However, Stockton teaches a management platform invention that dictates workflow and comprises document uploading and archiving. [0011]  Stockton further discusses shortcomings in various transactions including one 
With respect to Claims 31, 38, and 45, Dick teaches rendering an input interface configured to receive tags input by a user and associated with the document; and associating the one or more generated record with the document and the received tags. ([0040];[0124], interface could include virtual keyboard)

Response to remarks
Applicants remarks submitted on 12/17/2021 have been considered, but are not persuasive where objections/rejections are maintained.  The amendments merely add “determining based on the tag (e.g., metadata) a related data object comprising at least one of . . .”  This fails to recite an innovative concept by itself, as tags have long been used to correlate two or more data objects.  Again reciting object content (e.g., a user, a progress status, a fund, a compliance document) also fails to provide an innovative concept. 
As per § 101, the additions fail to cure patent ineligibility, because they fail to introduce an innovative concept either in whole or take individually.  The previous rejection still applied.  Applicant is asked to point to an innovative concept (or significantly more).  As per § 103, Scumniotales teaches associating a data object with a progress workflow status, which would read upon the added limitation.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696